Citation Nr: 0333257	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  03-11 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the left thigh, Muscle Group XIV, 
with retained foreign body, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a shell fragment wound, involving 
Muscle Group XIII, of the left lower extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to June 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Regional 
Office (RO) that granted service connection for residuals of 
a shell fragment wound involving Muscle Group XIII, left 
lower extremity and assigned a10 percent evaluation, 
effective March 2000.  The veteran has disagreed with the 
assigned rating.  In addition, the RO confirmed and continued 
the 10 percent rating in effect for the veteran's service-
connected residuals of a shell fragment wound of the left 
thigh, Muscle Group XIV, with retained foreign body.  


REMAND

The veteran asserts that a higher rating is warranted for the 
shell fragment wounds of his left thigh.  The record reflects 
that the wounds are evaluated pursuant to Diagnostic Codes 
5313 and 5314 of the VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4 (2003).  The Board observes that these 
Diagnostic Codes contemplate movement of the knee and hip.  
It must be observed, however, that the Department of Veterans 
Affairs (VA) examination conducted in April 2002 failed to 
include any findings concerning the left knee or left hip.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, including 
which evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (Circuit Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) (2003) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Circuit Court made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9 
(2002)).  The Circuit Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

The record shows that the veteran was sent a letter by the RO 
in February 2002 that explained what evidence was necessary 
to show entitlement to an increased rating for his service-
connected left leg disability, and the VA's duty to obtain 
evidence.  He was advised to submit any information he had as 
soon as possible, but preferably within thirty days.  In 
addition, the statement of the case included the provisions 
of 38 C.F.R. § 3.159.  The veteran has not been provided 
appropriate notice concerning his claim for an increased 
rating for the shell fragment wounds of the left thigh.  
There is no evidence of record in this case that the 
appellant has been furnished the notice required by VCAA, to 
include as specified in 38 U.S.C.A. § 5103(a) and (b), 
concerning his claims for an increased rating.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers, VA and non-VA, from 
whom he has received treatment for the 
residuals of shell fragment wounds of the 
left thigh.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran.

2.  The veteran should be afforded a VA 
examination to determine the severity of 
the residuals of shell fragment wounds to 
the left thigh, involving Muscle Groups 
XIII and XIV.  The examination report 
should include findings concerning the 
range of motion of the left hip and the 
left knee.  All necessary tests should be 
performed.  The claims folder should be 
made available to the examiner in 
conjunction with the examination.

3.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


